Title: Abigail Adams to John Adams, 17 March 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy March 17th. 1794
          
          I received your two kind favours last Evening of march 2d & 8th. the seasons I belive have been very near alike both here and with you. we have had several days of warm & muggy weather, the Ground thawing the slug & miller very industerous, and as the Scripture assures us that tis Lawfull to do good upon the Sabbeth, my people are employd in Annoying these destructive Enemies, who make not the Sabbeth a day of rest; I hope our care and early attention will put an effectual stop to their career. our Neighbours are pretty generally taking the same precaution, tho they have been too neglegent of the season; I wish you to enable me as soon as possible, to send out for stock. Cows are in such demand that they rise in price every day. Col Bass of Randolph is after 20, and many others are in quest of them I should have sent the comeing week if I could.
          I am much dissapointed at your loss, as I know not how to help myself here I want about 3 hundred Dollors. one hundred & 50 I shall send out for stock. we cannot expect to get Cows under 20 & some have been sold at 23 dollors. we have two calves which we are raising— I have got a Barrel of Rum and a Barrel of Molasses a hundred of sugar, which come to 54 dollors all these articles have risen since I first sent to ask the price of them. I want 50 weight of Coffe & some Chocolat I wish to know whether you would not think it best to get an other Barrel of Rum? there is a strong talk of a

General Embargo— whether Congress have such an object in contemplation I cannot tell, but trade is much distress’t. Rye has fallen in Price and as the Spring advances will be still lower. of that I would purchase 12 Bushel flower for what reason I cannot tell has risen three shillings in a Barrel. veal is currently Sold at 6 pence pr pound good Mutton and the best of Beaf at the same price so that the Farmer need not much complain. Hay keeps up at 7/6 & 8 shillings & Butter at 1/4 pr pound. these things must soon fall, if the Spring comes forward with a good Prospect. Cider I bought, drawn of at 2 dollors pr Barrel, which is said to be as cheep as 10 shilling would have been in the fall, considering the waste there always is in a Barrel—
          what you mention respecting L——n I am sorry to learn. I always had a good opinion of him. poor Humane Nature, How few of they ospring are “firm and steady to their trust, inflexible in ill and strictly just”
          
            “Fame is a Bubble the Reserv’d enjoy,
            Who strive to Grasp it, as they touch, destroy.
            Who pants for Glory finds but short repose
            A Breath revives him, or a Breath o’erthrows”
          
          I never knew so little of what was passing in Congress. we have only mutilated speachs and as to the Senate we are not informd of a Single movement how was Gallitan Election determind?
          I am like to be in trouble in my oun Family Polly Howard is taken sick with the prevailing Lung fever. I hope a well timd bleeding may save her. I have hopes of the Recovery of our Parent “let none despair she says, if I recover, it may be calld a Resurection from the dead.” I cannot say she is out of danger, but she is certainly better, tho her cough is still very bad, and she is extreemly weak and low—
          My Love to Thomas I have so many cares upon me that I do not get time to write to him so often as I wish. I am my dearest Friend most / affectionatly Yours,
          
            A Adams
          
        